DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 12 March 2020 is acknowledged. Claims 1-11 as amended are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,754,322 (“Tilbrook”).
	As to claims 1 and 4, Tilbrook teaches an epoxy resin composition (claim 1) including polyamide (nylon) particles (claim 3), example 2b, table 2, containing epoxy resin and Orgasol 3502 D NAT 1, which is a copolymer of PA 6 and PA 12 (8:17-25), thus a polyamide (nylon) 6/12 copolymer in particle (powder) form as required by claims 1 and 4. 
	As to claim 2, Tilbrook teaches that the polyamide particles are substantially spherical (7:26-27).

	As to claims 5, 9, and 10, Tilbrook teaches using the resin composition for forming prepreg by applying the resin to composite material (11:47-50), and forming laminates of multiple layers of prepreg (12:35-40), thus adhering the reinforcing materials together, and thus the resin material is an adhesive, and Tilbrook teaches a method of adhering prepreg layers together as required by claim 10. Tilbrook does not state the adhesive is for an electronic material as required by claim 9. However, given that Tilbrook teaches an adhesive composition of the same composition as recited, it is presumed suitable for the intended use of claim 9.
	As to claim 6, Tilbrook teaches the nylon copolymer particles (powder) are on average 20 micrometers in diameter (8:17-25), which is within the recited range.
	As to claim 7, Tilbrook teaches a cured product of the epoxy composition (14:43-44).
	As to claim 8, Tilbrook teaches using the resin composition for forming prepreg by applying the resin to composite material (11:47-50), and forming laminates of multiple layers of prepreg (12:35-40), thus adhering the reinforcing materials together, and thus an adhesive. The resulting material is a composite material (with reinforcing fibers), and a laminate, thus lamination material. Specifically, Tilbrook teaches carbon fiber prepreg (13:18-20), thus a carbon fiber composite material. Thus, Tilbrook teaches the recited uses of the resin material.
	As to claim 11, Tilbrook teaches preparing the epoxy resin composition (11:35-45, teaching mixing of epoxy resin with particles). Tilbrook teaches using the resin composition for forming prepreg by applying the resin to composite material (11:47-50), and forming laminates of multiple layers of prepreg (12:35-40), thus adhering the reinforcing materials together, and thus an adhesive. The resulting material is a composite material (with reinforcing fibers), and a laminate, thus lamination material. Specifically, Tilbrook teaches carbon fiber prepreg (13:18-20), thus a carbon fiber composite material. Thus, Tilbrook teaches the recited uses of the resin material.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764